In an action to recover damages for personal injuries, the plaintiff appeals from an order of the *450Supreme Court, Queens County (Lane, J.), dated January 18, 1995, which granted the defendants’ motion to transfer venue from Queens County to Suffolk County, and denied his cross motion to discontinue the action.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiff’s contention, the Supreme Court properly granted the defendants’ motion to change venue. CPLR 503 (a) provides, as a general rule, that "the place of trial shall be in the county in which one of the parties resided when [the action] was commenced”. Here, however, the record reveals that none of the parties resided in Queens County at the commencement of the action, and thus the plaintiff’s choice of venue was improper. Accordingly, the plaintiff forfeited his right to select the place of venue (see, Tomasulo v Berland, 217 AD2d 655; Kirschner v Cusa, 211 AD2d 665; Quach v Waldbaums, Inc., 202 AD2d 562). Miller, J. P., Joy, Hart and Krausman, JJ., concur.